PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/774,196
Filing Date: 7 May 2018
Appellant(s): The Penn State Research Foundation



__________________
Julie K. Staple
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 4/25/22 and appealing from the Office Action mailed on 10/21/21

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shumway (WO 2014/085216) in view of Weisberg (Leukemia, 2015, 29, 27-37).
Claims 10 and 12-19 are rejected under 35 U.S.C.103 as being unpatentable over Shumway (WO 2014/085216) in view of Weisberg (Leukemia, 2015, 29, 27-37), and in further view of Tomkinson (US 9,489,525).
	
(2) Response to Argument
On page 2 of the Appeal Brief 
Appellant argues that the specification is replete with data showing unexpected results and surprising synergy of combination of WEE1 inhibitor and AKT inhibitor in treatment of cancer.
In response, examiner agrees with the Appellant that the combination of WEE1 inhibitor and AKT inhibitor results in synergy.  However, as the rejection of record argues the observed synergy is not unexpected in view of Weisberg.  Weisberg teaches synergy from combination of WEE1 inhibitor and mTOR inhibitor (page 30, column 2, last paragraph).  Weisberg further teaches that mTOR and AKT are part of the same Pi3K/AKT/mTOR pathway and indicate that inhibition of components of that pathway, other than the exemplified mTOR also result in synergy in RAS expressing cells (page 32, second column, first paragraph).  Weisberg further teaches that AKT is at least in part responsible for observed synergy (page 32, first column, second paragraph).  All of the citations and statements made above are in the latest office action under the section titled “Secondary Reference”.
On page 3 of the Appeal Brief 
Appellant argues that an unexpected result was observed when WEE1 inhibitor and AKT inhibitor were administered simultaneously and not sequentially.  The experiment described in the third paragraph compares a dosing protocol where MK1775 was administered alone for 3 days followed by AZD5363 administered alone for 4 days with a protocol where the two inhibitors are administered simultaneously.  Appellant argues that is was surprising to find that simultaneous administration produced synergistic effect when compared to consecutive administration.  
In response, examiner disagrees with Appellant’s’ argument.  This argument was addressed in the final office action dated 10/21/21 on page 5 and restated here.  Weisberg teaches that combination treatment results in synergy.  Weisberg does not examine the effect of the time interval between administration of the two inhibitors and administers them simultaneously.  A person skilled in the art would interpret co-administration to mean administration of the two components together especially given that the teaching that co-administration results in synergy.  Synergy from administration of two inhibitors means both inhibitors have to be active at the same time.  The experiment described by applicants compares administration of each individual component separately with simultaneous administration.  The finding that simultaneous administration produces synergistic outcome is not an unexpected result because the observed synergy has already been described by Weisberg (See abstract and Fig. 1).
On page 4 of the Appeal Brief 
Appellant continues to argue that that synergy is well supported in the specification (paragraph 3).  
In response, examiner agrees, synergy is in fact well supported in the specification.  However, for the reasons listed above, the observed synergy is not unexpected in view of Weisberg.
Page 4, paragraph 6:
Appellants argue that the Office Action asserts that RAS-expressing malignancies including melanoma can be treated by a combination of WEE1 inhibitor and an inhibitor of mTOR.  Appellants argue that the Office Action failed to provide a citation for the above assertion.  
In response, while it is unclear if Appellants are asserting that Weisberg does not teach that RAS-expressing malignancies including melanoma can be treated by a combination of WEE1 inhibitor and an inhibitor of mTOR, Examiner would like to point out that Weisberg does in fact include the above teaching in the abstract.  In addition, the teaching directed to treatment of melanoma by administering a combination of WEE1 inhibitor and AKT inhibitor is provided by Shumway, the primary reference (page 40, lines 13-21, copied below; page 8, line 17 “melanoma” being a “WEE1 kinase associated cancer”).

    PNG
    media_image2.png
    341
    894
    media_image2.png
    Greyscale

In the Office Action, the Weisberg reference is relied upon to support the argument that the synergy observed by the Appellants is the expected outcome of the combination treatment.
	Pages 5-6:
	Appellant argues that Examiner’s mere statement directed AKT being a part of the PI3K/AKT/mTOR pathway and the expectation that WEE1 inhibitor in combination with AKT inhibitor in RAS positive melanoma would result in synergistic effect, is insufficient and provides no factual support for this assertion.
	In response, examiner disagrees with the above argument.  1) PI3K, AKT and mTOR are in fact in the same signal transduction pathway.  Weisberg supports this in the cited passage on page 32. Second column, first paragraph:

    PNG
    media_image3.png
    197
    617
    media_image3.png
    Greyscale

In this paragraph Weisberg teaches PI3K/AKT/mTOR pathway and also teaches that other components of the pathway, particularly inhibitor of PI3K also synergized with MK-1775 in RAS expressing cells.  For clarity of record, Fig. 1a of Weisberg with diagrammed PI3K/AKT/mTOR pathway is copied below. It is worth noting that the diagram clearly indicates mTOR is a positive regulator of AKT.

    PNG
    media_image4.png
    756
    1355
    media_image4.png
    Greyscale

Figure 1. Identiﬁcation of Wee1 inhibitor, MK-1775, as able to potentiate the effects of mTOR inhibition against mutant NRAS-expressing cells via inhibition of AKT, 4E-binding protein 1 (4E-BP1) and s6 kinase (S6K) phosphorylation. 
Further support for expectation of synergy from claimed AKT and WEE1 inhibitors is in the cited paragraph 2 on page 36 which is reproduced in the Appeal Brief on page 6 (copied below).  

    PNG
    media_image5.png
    496
    1215
    media_image5.png
    Greyscale

Here in the last sentence, Weisberg teaches the role of AKT and its increased activation in resistance to monotherapy treatment.  In the same paragraph Weisberg teaches that inhibition of AKT by administration of MK-1775 and mTOR inhibitor is an effective strategy to override insensitivity of mutant RAS expressing cells to mTOR inhibition alone.  Here again Weisberg link mTOR inhibitor to inhibition of AKT (See also diagram in Fig. 1a copied above).  Lastly, in paragraph 2 on page 32, Weisberg examines the role of AKT in the observed synergy.  Weisberg suggests that the synergy observed from combination mTOR inhibitor and WEE1 inhibitor (MK-1755) is at least in part due to AKT.  Again, it is worth noting that in the diagram of Fig. 1a, it clearly indicates mTOR is a positive regulator of AKT.
In summary:
1) Weisberg teaches AKT, mTOR and PI3K to be a part of the same pathway (See Fig. 1a).
2) Weisberg teaches synergy with mTOR and WEE1 inhibitors (See Abstract and Results on pages 28-29).
3) Weisberg teaches synergy with PI3K and WEE1 inhibitors (See page 30, left column).
4) Weisberg attributes the synergy observed with mTOR and WEE1 inhibitors at least in part to AKT (See page 32, left column).
In view of points 1-4 Examiner disagrees with Appellant’s argument that the rejection of record fails to provide support from Weisberg for expected synergy from combination of AKT and WEE1 inhibition.
Page 7:
	Appellant argues that the entirety of Weisberg appears to be limited to description of effects of mTOR inhibition in combination with WEE1 inhibition.  Examiner disagrees.  In response, while Weisberg does primarily describe mTOR inhibition in combination with WEE1 inhibition; On page 32, second column, first paragraph Weisberg explores the effect of WEE1 inhibition and other components of the PI3K/AKT/mTOR pathway, which is diagrammed in Fig. 1a.  On page 32, first column, 2nd paragraph Weisberg describes the role of AKT in the observed synergy and concludes that AKT is at least in part responsible for the observed effect.


Summary
The primary reference (Shumway) teaches the claimed combination of AKT inhibitor and WEE1 inhibitor.  At issue is whether one skilled in the art would find it unexpected that the claimed combination results in synergistic effect.   In view of the teachings of Weisberg detailed in the Office Action and restated in this reply, one skilled in the art would expect synergy from the combination of AKT inhibitor and WEE1 inhibitor in RAS positive melanoma.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628      
   
/BRANDON J FETTEROLF/ Supervisory Patent Examiner, Art Unit 1622
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.